DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1 and 9 have been amended.

Objections to the Claims
Amendments made to claim(s) 1-10 have overcome the previous objections. Claim(s) 1-10 are no longer objected.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 03/23/2021 with respect to Claim(s) 1-10 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1 to patentably distinguish over prior art of Asakawa in combination with others, however the Examiner believes that Asakawa in combination with others still teaches the amended limitations.

Applicant's arguments/amendments with respect to Claim(s) 1-10 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-10 herein.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim(s) 1 have been amended with limitation/feature that recite(s) “wherein the vertical probe head and the image acquisition module are fixed to the frame so as to be movable together in unison with 

 "The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See 37 CFR § 1.58(a).)"

Furthermore, the examiner notes that the MPEP 608.01(o) also repeats the requirement for disclosed antecedent basis, especially for amendments to claim limitations, and cautions the examiner concerning clear support or antecedent basis: 
"Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP  § 608.01(i) and §  1302.01. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1)."

Dependent Claim(s) 2-10 not specifically addressed share the same 112 rejection as linked independent Claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al. (US 20050035311; hereinafter Asakawa) in view of CHOI et al. (US 20100155574).
Regarding claim 1, Asakawa teaches in figure(s) 1-16 a testing device for thin film transistor (TFT) array substrate, comprising: 
a loading platform (an X-Y table 14 for supporting the stage 13; figures 1-2), a test module (an LCD panel inspection apparatus or image sensing element inspection apparatus comprising 15,21,16,16A,26) disposed above the loading platform, and a driving module (LCD driver 24) connected to the test module; 

    PNG
    media_image1.png
    768
    517
    media_image1.png
    Greyscale

the test module comprises a vertical probe head (electrode Sp of probe 15A of probe card 15) disposed above the loading platform (13/14), a connection portion (15A) disposed on one side of the probe head (Sp), a probe card (15) disposed at a side of the connection portion away from the probe head, an image acquisition module (image sensing element 16, image processor 16A) disposed above the loading platform (13/14), and a frame (26,25) connecting the probe head and the image acquisition module, wherein the frame being connected to the driving module and is movable as being driven by the driving module (para. 83 - Under the control of the controller 26, the pattern generator 25 generates various types of illuminated inspection signals. The signals are applied from the probe card 15 to the corresponding LCD panel S1 through the LCD driver 24); 
(16,16A) is located above the probe card (15); the image acquisition module comprises a lens (polarizing plate 21, CCD camera 16; para. 30 - image sensing mechanism further includes a camera to photograph the LCD panel, and a moving mechanism to move the camera in at least one of X, Y, Z, and .theta. directions) connected to the frame and a light source (LEDs 18; para. 75 - A large number of point light sources, white-emitting diodes, or other-color-emitting diodes, e.g., red-emitting diodes (to be merely referred to as LEDs hereinafter) 18 can be arranged in a matrix on the lower surface in the stage 13) disposed at an end of the lens near the loading platform; 
wherein the loading platform being configured to place a TFT array substrate (substrate S); one side of the TFT array substrate being disposed with a test component (para. 71 - Rectangular LCD panels S1 each with a side of approximately 20 mm can be arranged in a matrix on the upper surface of the LCD substrate S), and after placing the TFT array substrate on the loading platform, in such a way that the side of the TFT array substrate disposed with the test component faces upward; 
wherein the driving module being configured to drive the movement of the frame (para. 30 - a moving mechanism to move the camera in at least one of X, Y, Z, and .theta. directions) to drive the probe head (Sp), the connection portion (15A), the probe card (15) and the image acquisition module (16) to move, so that the probe card is brought into contact with the test component to electrically connect the probe card to the test component (para. 126 - prober chamber can include a stage 13, a probe card 15 arranged above the stage 13, and a tester T electrically connected to the probe card 15. When the stage 13 moves in the horizontal and vertical directions (FIG. 1), respective image sensing elements S1 on a substrate S on the stage 13 are subjected to light-reception test with their electrodes Sp being in electrical contact with probes 15A of the probe card 15); 
wherein the image acquisition module is configured to illuminate the test component with the light source (para. 151 - point light sources can be controlled to irradiate only an image sensing element portion that detects a signal for light-reception test); 
Asakawa does not teach explicitly the probe card is configured to detect a current flowing through the test component after being electrically connected to the test component; wherein the vertical probe head and the image acquisition module are fixed to the frame so as to be movable together in unison with the frame, and the probe card that is connected through the connection portion to the vertical probe head and the light source that is mounted to the image acquisition module are movable together to be selectively positioned relative to the TFT array substrate to correspond, in position, to the test component.
However, Choi teaches in figure(s) 1-11 the probe card is configured to detect a current flowing through the test component after being electrically connected to the test component (para. 72,10,40 - information processor 127 measures the W/L value of the TFT based on the image acquired by the microscope 126, creates an image file including the measured value, calculates a process deviation (CD) of the TFT through the image file by executing a built-in program, and analyzes a correlation between the W/L of the TFT and an electric current flowing through the TFT by mapping the electrical property information of the TFT, acquired through the contact of the probe pin 122, and the calculated data; figures 2,6); wherein the vertical probe head (probe head 124) and the image acquisition module (microscope 126) are fixed to the frame (para. 30 - a plurality of linear motors 132 placed over the base plate 110 in order to move the probe head 124 in the X or Y axis.) so as to be movable together in unison with the frame (para. 70 -  probe inspection apparatus 100 further comprises the microscope 126 mounted on one side of the probe head 124 and the information processor 127 configured to process information obtained through the contact of the probe pin 122; figures 7,10), and the probe card (127) that is connected through the connection portion to the vertical probe head (124) and the light source (light source unit 125 in figure 7; para. 23 -  upper light source unit is mounted on a probe head) that is mounted to the image acquisition module are movable together to be selectively positioned relative to the TFT array substrate (substrate 300) to correspond, in position, to the test component (para. 30 - probe pin 122 come into contact with each of the TFTs; para. 7 - pixels, each having a transparent pixel electrode, are formed at the respective intersections of the vertical lines and the horizontal lines).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asakawa by having the probe card being configured to detect a current flowing through the test component after being electrically connected to the test component; wherein the vertical probe head and the image acquisition module are fixed to the frame so as to be movable together in unison with the frame, and the probe card that is connected a probe pin configured to electrically come into contact with circuit patterns formed in the substrate and measure electrical properties of the circuit patterns, a probe head configured to support the probe pin and move in an X or Y axis, and an upper light source unit mounted on one side of the probe head and configured to irradiate light to the circuit patterns" (abstract of CHOI).

Regarding claim 2, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 1, wherein the probe card (15) comprises a body (LCD substarte S, polarizing plate 21) disposed on a side of the connection portion away from the probe head (Sp), and a probe disposed at an end of the body away from the probe head (Sp) and extending in a direction approaching the loading platform (13).

Regarding claim 3, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 2, wherein the body (S) is parallel to a horizontal plane (X-plane).

Regarding claim 4, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 2, wherein the image acquisition module (16,16A) is located above the probe (15,15A).


Regarding claim 6, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 1, wherein the image acquisition module is a charge-coupled device (CCD) camera (para. 47 -  CCD camera & lens; figure 4), and the lens is a CCD lens.

Regarding claim 7, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 1, wherein the loading platform comprises a base (XY table 14; figure 1) and a support (chamber 12) disposed under the base; the test module is located above the base.

Regarding claim 8, Asakawa teaches in figure(s) 1-16 the testing device for TFT array substrate as claimed in Claim 1, wherein the frame (26,25) is disposed above the probe head (Sp) and the image acquisition module (16,16A).

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa in view of CHOI, and further in view of Reinhorn et al. (US 20030156280).
Regarding claim 5, Asakawa in view of CHOI teaches the testing device for TFT array substrate as claimed in Claim 1, 
Asakawa in view of CHOI does not teach explicitly wherein the light source is an annular light source.
However, Reinhorn teaches in figure(s) 7-8 wherein the light source is an annular light source (250 in figures 7-8; para. 48 - incident beam of light 140 have been reshaped to have an annular profile).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asakawa by having wherein the light source is an annular light source as taught by Reinhorn in order to provide "Bright and dark field imaging operations in an optical inspection system occur along substantially the same optical path using the same light source by producing either a circular or an annular laser beam" (abstract).

Allowable Subject Matter

Claim(s) 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868